CLAIMS 1-19 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment/remarks and a terminal disclaimer filed April 01, 2022 have been received and entered into the application.  Accordingly, the application papers have been amended as directed.  The rejection of claims 10 and 19 under 35 U.S.C. § 112 as set forth in the previous Office action has been overcome and thus is withdrawn.  
Allowable Claims
	Claims 1-10 are in condition for allowance.
Claim Objection
	Claims 13 and 14 are objected to as depending from a rejected base claim, but are otherwise in condition for allowance.
Double Patenting
Claims 11, 12 and 15-19 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,716,792, (cited by the Examiner), for the reasons of record as set forth in the previous Office action dated March 07, 2022, which reasons are here incorporated by reference.
The terminal disclaimer filed on April 01, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,716,792 has been reviewed and is NOT accepted.
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012), (applicant name on the TD must match what is on the ADS and Applicant filing receipt).
For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that only the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
Below is what needs to be done to correct the defects:
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1.76(c)) needs to be filed that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement needs to be filed showing chain of title to the new applicant. Along with the § 1.46(c) request, we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless a TD is filed that is signed by the applicant.
Resubmit TD, no fee is required
Accordingly, for the above reasons, claims 11, 12 and 15-19 are deemed to remain properly rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575. The examiner can normally be reached M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        March 18, 2022